Name: COMMISSION REGULATION (EC) No 1652/96 of 16 August 1996 regarding that the market in nectarines is in a state of serious crisis
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  Europe;  trade policy
 Date Published: nan

 No L 207/22 EN Official Journal of the European Communities 17. 8 . 96 COMMISSION REGULATION (EC) No 1652/96 of 16 August 1996 regarding that the market in nectarines is in a state of serious crisis THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 1363/95 (2), and in particular Article 19 ( 1 ) thereof, Whereas, under Article 19 ( 1 ) of Regulation (EEC) No 1035/72, if, for a given product on one of the representa ­ tive markets referred to in Article 17 (2) of that Regula ­ tion , the prices communicated to the Commission pursuant to paragraph 1 of that same Article remain below the buying-in-price , for three consecutive market days, the Commission shall without delay record that the market in the product in question is in a state of serious crisis if the Member State in which the situation has arisen so requests; Whereas the situation has arisen in Spain for nectarines; whereas it should consequently be recorded that the market in this product is in a state of serious crisis , HAS ADOPTED THIS REGULATION: Article 1 It is recorded that the market in nectarines is in a state of serious crisis . Article 2 This Regulation shall enter into force on 17 August 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 August 1996 . For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . 2 OJ No L 132, 16 . 6 . 1995, p . 8 .